Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-17, 24-27, 29-30, 51-52, 58-62, 64-65, 76 and 80 are objected to because of the following informalities:  
Any time an acronym or abbreviation is first used in a chain of dependency of claims, the acronym or abbreviation should be defined. Claims 27, 62, 76 recite the abbreviation “Hz” which should be defined as “hertz” when first used in the claim. Claims 16-17, 25-26, 29-30, 51-52, 60-61, and 64-65 recite the abbreviation “mm” which should be defined as “millimeters” when first used in the claim. Claims 24 and 59 recite the abbreviation of “N/mm2” which should be defined as “newtons/millimeters2” when first used in the claim. Claim 58 recites the abbreviation “mN” should be defined as “millinewtons” when first used in the claim. Claim 80 recites the abbreviation “µm” this should be defined as either micrometers or microns.
For example:
claim 16 should be amended from:
“wherein said plurality of elongated flexible members have a length in a range of about 0.05 mm to about 150 mm”
To:
wherein said plurality of elongated flexible members have a length in a range of about 0.05 millimeters(mm) to about 150 mm 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claims 1-87:
Independent claims 1, 38, 75, and 82 recites the limitation "skin reference member" in the limitation “one position being a stowed position behind or proximal to the distal end of the skin reference member”.  There is insufficient antecedent basis for this limitation in the claim.
Before this limitation, the element of a “skin reference member is not previously claimed in these claims. However, “skin reference element” has been previously recited. It is not clear if “skin reference member” is the same element as “skin reference element” or if the two are different elements. For this examination, the interpretation taken is that “skin reference member” is referring to a “skin reference element”. Regardless if this interpretation is the intended interpretation or not, the claims should be amended to clarify this lack of clarity. Please note claims 2 and 39 also directly use the term “skin reference member”
Claims 2-37, 39-74, 76-81 and 83-87 are also rejected based on dependency to the independent claims.

Additionally, for claims 38-74: 
Claim 38 claims a cartridge with the following limitations:
 “a base element having a plurality of elongated flexible members, said base element being configured to removably engage with a skin treatment device having at least one skin reference element with a distal end that defines a skin surface plane when placed in contact with a region of skin to be treated”
“the base element being movable such that distal ends of elongated members can move between at least two positions, one position being a stowed position behind or proximal to the distal end of the skin reference member”
As described in the cited limitations above, the cartridge clearly includes elongate flexible members and a base element. Additionally, as included in the cited limitations both the base element and the elongated flexible members are defined based on how they interact with a skin treatment device as described in the cited limitations of claim 38. However, the claim never positively recites the skin treatment device as actually being part of the cartridge. This raises the question is the skin treatment device part of the cartridge and is it being claimed?  Since the cartridge is being defined by the skin treatment device (specifically the distal end of the skin reference element part of the skin treatment device), the interpretation taken is that the skin treatment device is part of the cartridge. If this is intended interpretation, applicant should positively recite the “skin treatment device” and its elements. Regardless if this is the intended interpretation or not, the claims should be amended to make it clear what exactly is part of the claimed cartridge.
Claims 39-74 are rejected based on dependency to claim 38.

Additionally, for claims 14 and 49:
Claim 14 recites the limitation: “wherein the linkage comprises a cylindrical (axial) or tangent cam coupled to a drive shaft”
Claim 49 recites the limitation “wherein said linkage comprises an axial (cylindrical) or tangent cam coupled to a drive shaft”

The bolded language is unclear. In particular, it is not clear what the metes and boundaries are for “cylindrical (axial)” or what “axial (cylindrical)” recited in claims 14 and 49, respectively. In particular, what types of cams is this language claiming? Is applicant claiming special types of cams known as “cylindrical (axial)” cams and “axial (cylindrical)” cams? Or, is applicant claiming either a cylindrical cam or an axial cam? Or is applicant claiming cylindrical and axial cams as being the same? Or is applicant claiming something else? There is no special definition for either term in the disclosure. 

Para 24 of applicant’s written disclosure received on 7/17/2019 which is the most relevant to this limitation states:
“In some embodiments, the linkage can include a cam, e.g., a cylindrical/axial or tangent cam, that is coupled to a drive shaft, where the drive shaft is in tum coupled to the base element”
Based on the disclosure, the interpretation taken is that both “cylindrical (axial)” and “axial (cylindrical)” are describing axial and cylindrical as being to the same shape. Thus, both claims 14 and 49 are interpreted as reciting “wherein the linkage comprises a cylindrical or axial or tangent cam coupled to a drive shaft”. Regardless if this is the intended interpretation or not. These limitations should be clarified to make it clear what is being claimed.

Additionally, for claim 15:
Claim 15 recites the limitation: “wherein the distal ends of the elongated members have at least one of a round point, a star point, a cross point, a tapered face, a beveled face (e.g., beveled at an angle between 30 and 60 degrees, preferably about 45 degrees), a multi-facet face, and/or a conical, spherical, elliptical, or hyper-elliptical shape, without or without grooves, e.g., micro-ridges or micro-lines.” 
There are several issues with this limitation:
The limitation uses Markush grouping. In the limitation, applicant recites two elements that seem to have specific examples. In particular, applicant claims the element of a beveled face and then describes examples in the claim of the beveled face as being “beveled at an angle between 30 and 60 degrees, preferably about 45 degrees”. Additionally, applicant claims the element of “without or without grooves” with what appears to be examples of this being “e.g. micro-ridge or micro-lines”.
First, with respect to the beveled face and the example of a numerical range (“beveled at an angle between 30 and 60 degrees”) followed by a preferred value (“preferably about 45 degrees”) within the same claim, it is not exactly clear what is actually required for the element of a beveled face. 
 Would just a beveled face recite this Markush grouping, or is the beveled face having an angle of 30 - 60 degrees required, or is the more specific preferred value of about 45 degrees required? Additionally, in this context “preferably” is a relative term that further adds to the lack of clarity as this adds further to lack of clarity as to if the “about 45 degrees” is required or not. Thus, this limitation not clear. 
Based on broadest reasonable interpretation, only a beveled face is interpreted as being required. Regardless if this is claimed or not, the claims should be amended to make it clear what is being specifically claimed here. If this is applicant’s intended interpretation applicant could just remove “e.g., beveled at an angle between 30 and 60 degrees, preferably about 45 degrees” from the claim and just make a dependent claim that claims the 30-60 degrees and a further dependent that claims the “about 45 degrees” with the term “preferably” removed.
In addition to the previously cited issues, the examples of “beveled at an angle between 30 and 60 degrees, preferably about 45 degrees” have additional issues that need to be resolved to make the claims clear. The limitations do not disclose relative to what element that is the face angled at and does not disclose what are the metes and boundaries are for the term “about” in the limitation “about 45 degrees”? There is no special definition for “about” or guidance as to what is meant by “about” in applicant’s written specification. Thus, it is not clear as what the boundaries are for “about”. What does “about 45 degrees” mean? For this examination, the beveled angle is interpreted as being relative to the distal end of the elongate member and “about” is interpreted as being +/- 10% (i.e. 40.5-49.5 degrees).
Second, the Markush grouping claims a limitation of “without or without grooves”. First it is not exactly clear what is being claimed here? Is this a typo and applicant meant to claim “with or without grooves” or is something else being claimed? While, the element “without or without grooves” is supported in the disclosure, the disclosure doesn’t provide any guidance as what is meant here. For this examination, the limitation has been interpreted as with or without grooves. Second, is the example of the “micro-ridges or micro-lines” required for the element “without or without grooves” to be recited?  That is, would the “without or without grooves” be sufficient to recite the Markush group limitation or does the “without or without grooves” have to include the example of “micro-ridges or micro-lines”. For this examination, the interpretation taken is that if the claim only requires the “without or without grooves”. If this is the intended interpretation and applicant wants to claim the example of “micro-ridges or micro-lines applicant could just remove “e.g. micro-ridges or micro-lines” make a dependent claim further specify this structure for the “without or without grooves”. Third does “without or without grooves” (interpreted “with or without grooves”) individually recite the Markush group, or is it required in combination with another element of the Markush group? For example, under a first interpretation an elongate member with or without grooves (i.e. how “without or without grooves” has been interpreted) would recite the Markush group. Under a second interpretation, the elongate member has to be a previous recited element in the Markush group and this element is either with or without grooves (i.e. how “without or without grooves” has been interpreted). For example, under the second interpretation, a round point without grooves would recite the claim limitation in this second interpretation, but an elongate member just without grooves by itself would NOT recite the claim limitation. The first interpretation has been taken is the first possible interpretation as this is the broadest reasonable interpretation.
Regardless if these are the intended interpretations, applicant should clarify what is meant by “without or without grooves” and “e.g., micro-ridges or micro-lines”.

Additionally, for claim 50:
Claim 50, recites the limitation “wherein the distal ends of the elongated members comprise at least one of a round point, a star point, a cross point, a tapered face, a beveled face, a multi-facet face, and/or a conical, spherical, elliptical, or hyper-elliptical shape, without or without grooves, e.g., micro-ridges or micro-lines.”
The Markush grouping claims a limitation of “without or without grooves”. First it is not exactly clear what is being claimed here? Is this a typo and applicant meant to claim “with or without grooves” or is something else being claimed? While, the element “without or without grooves” is supported in the disclosure, the disclosure doesn’t provide any clear guidance as what is meant here. For this examination, the limitation has been interpreted as with or without grooves. Second, is the example of the “micro-ridges or micro-lines” required for the element “without or without grooves” to be recited?  That is, would the “without or without grooves” be sufficient to recite the Markush group limitation or does the “without or without grooves” have to include the example of “micro-ridges or micro-lines”. For this examination, the interpretation taken is that if the claim only requires the “without or without grooves”. If this is the intended interpretation and applicant wants to claim the example of “micro-ridges or micro-lines”, applicant could just remove “e.g. micro-ridges or micro-lines” make a dependent claim further specify this structure for the “without or without grooves”. Third does “without or without grooves” (interpreted “with or without grooves”) individually recite the Markush group, or is it required in combination with another element of the Markush group? For example, under a first interpretation an elongate member without grooves would recite the Markush group. Under a second interpretation, the elongate member has to be a previous recited element in the Markush group and this element is either with or without grooves. For example, under the second interpretation, a round point without grooves would recite the claim limitation in this second interpretation, but an elongate member just without grooves by itself would NOT recite the claim limitation. The first interpretation has been taken as the first possible interpretation as this is the broadest reasonable interpretation. Regardless if these are the intended interpretations, applicant should clarify what is meant by “without or without grooves” and “e.g., micro-ridges or micro-lines”.


Additionally, for claims 16-19,23 -30, 37, 51-54, 58-65 and 80-81:
Each of these claims list ranges using the term “about”. However, there is no special definition for “about” or guidance as to what is meant by “about” in applicant’s written specification. Thus, it is not clear as what the boundaries are for “about”.

Using claim 16 as an example for all the cited claims to show the issue and how the claims were interpreted: 
Claim 16 recites the limitation “wherein said plurality of elongated flexible members have a length in a range of about 0.05 mm to about 150 mm”.
What does “about .05mm” and “about 150 mm” mean? For, all of these claims the interpretation taken is that about means +/- 10%. Therefore, in the example of claim 16, “about .05mm” is interpreted as “.045mm-.055mm” and “about 150 mm” is interpreted as “135mm – 165mm”. 
Regardless if this is the intended interpretation or not, all claims should be amended to clarify what is meant by “about” or applicant should indicate what “about” means for these claims and where it is supported in the specification, if applicant believes it is supported in applicant’s specification.

Allowable Subject Matter
Claims 1-87 would be allowable if rewritten or amended to overcome the objection(s) and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Please note: that this allowability is dependent on the interpretation of the claims as discussed under the 112(b) rejection.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is the broadest independent claim. The closest prior art is Nicholls et al (US 20120245497) hereafter known as Nicholls. 

Nicholls discloses:
A controlled stimulation device for use during a treatment procedure [see para 1… “This invention apparatus for creating a skin stimulus in use in order to alleviate the perception of pain in the vicinity of a treatment or wound site on the skin of a human or animal body.”], comprising: 
at least one skin reference element [see Fig. 4a-4c element 168] having a distal end that defines a skin surface plane when placed in contact with a region of skin to be treated [see labelled Fig. directly below this limitation], 

    PNG
    media_image1.png
    434
    567
    media_image1.png
    Greyscale


a base element [see Fig. 4a-4c element 138] movable relative to the skin reference element [see para 58… “The thrust component 159 is shifted forwardly so that it shifts the confuser ring 138 forwardly against the force of the return spring 152 until the shoulder abuts an internal surface in the housing, where the confuser ring 138 is positioned with the projections 134 projecting forwardly of the front face 168 of the device, so that the projections 134 impinge on the skin to create a stimulus.”]
and a plurality of elongated members [see Fig. 4a-4c elements 134 and para 58… “the projections 134 projecting forwardly of the front face 168 of the device, so that the projections 134 impinge on the skin to create a stimulus”] coupled to the base element [see Fig. 4a-4c and see para 58] , 
such that distal ends of elongated members can move between at least two positions [see Figs. 4a-4c], 
one position being a stowed position behind or proximal to the distal end of the skin reference member [see Fig. 4a which shows elements 134 (the members) being proximal to element 168 (the skin reference element which is interpreted as the skin reference member as outlined in 112(b) rejection above) and para 57… “In the pre-use condition of FIG. 4(a)”] 
the other position being a deployed position in which the distal ends of the elongate members protrude to contact or penetrate the skin region [see Fig. 4b which shows elements 134 (the members) protrude to contact skin and para 58… “so that the projections 134 impinge on the skin to create a stimulus”].
However, Nicholls fails to disclose the elongate members as being flexible. Furthermore, nothing in the prior art when viewed with Nicholls obviates this deficiency. Nor, does any case law support modifying the elongate members to be flexible. This flexibility of the elongate member at first glance may seem to be a minor modification. However, the flexibility provides a significant benefit as the flexibility provides the advantage of limiting the pressure applied by the elongate members onto the skin. It is also important to note this missing limitation of a flexible elongate member is not by itself allowable. It is this missing limitation combined with the apparatus as claimed (with particular importance to the claimed two positions of the flexible elongate members) that defines the invention over the prior art. Thus, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792